United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3069
                                    ___________

Leon Fowler,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Steven Howell,                           *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: April 19, 2011
                                 Filed: May 2, 2011
                                  ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Missouri inmate Leon Fowler appeals from the
district court’s1 adverse grant of summary judgment on his claims asserting that he
was terminated from a prison job, and was not hired for other prison jobs, in violation
of his equal protection and due process rights.

      After careful de novo review, see Chism v. Curtner, 619 F.3d 979, 982 (8th Cir.
2010), we conclude that summary judgment was properly granted on Fowler’s equal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
protection claim because Fowler did not establish a prima facie case of racial
discrimination, and also did not establish a genuine dispute as to whether defendant’s
legitimate, nondiscriminatory reasons for the challenged decisions were pretextual,
see id. at 983 & n.3 (summarizing burden-shifting framework set forth in McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973), which applies to race discrimination
claims in absence of direct evidence of discrimination; noting that such claims under
Title VII and 42 U.S.C. §§ 1981 and 1983 are all analyzed under same framework);
Lewis v. Jacks, 486 F.3d 1025, 1028 (8th Cir. 2007) (to avoid summary judgment on
race discrimination claim, inmate had to identify affirmative evidence from which
jury could find proof of discriminatory motive; motive is most often proved with
evidence that similarly situated inmates were treated differently). We also conclude
that summary judgment was properly granted on Fowler’s due process claim. See
Lyon v. Farrier, 727 F.2d 766, 769 (8th Cir. 1984) (per curiam) (inmates generally
have no constitutional right to tenure in prison jobs; concluding that prison
regulations did not create liberty or property interest). Accordingly, we affirm the
judgment, see 8th Cir. R. 47B, and we deny Fowler’s pending motion.
                        ______________________________




                                         -2-